Opinion filed April 1, 2010, Withdrawn, Appeal Dismissed and En Banc
Majority Opinion and Concurring and Dissenting Opinions filed August 5, 2010.
 
                        
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00489-CV
____________
 
WESTERNGECO RESOURCES, INC., Appellant
 
V.
 
DAROLD BURCH, Appellee
 
 

On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2006-74396
 
 
 

M A J O R
I T Y   O P I N I O N
On April 1, 2010, a panel of this court issued its opinion
and judgment in this appeal.  Appellees then filed a motion for rehearing and
motion for en banc reconsideration.  While those motions were pending, appellee
filed an unopposed motion to withdraw the opinion pursuant to settlement.  The
motion also seeks to withdraw appellee’s motions for rehearing and for en banc
reconsideration.
The motion is granted.  This court=s opinion filed April 1, 2010, is WITHDRAWN,
and our judgment of that date is VACATED.  See Tex. R. App. P.
42.1.  The appeal is ordered DISMISSED.  Appellee’s motion for rehearing
and motion for en banc reconsideration are DENIED AS MOOT.
 




                                                                                    PER
CURIAM
 
 
En Banc Majority and Dissenting and Concurring
Opinions filed.
En Banc Court consists of Chief Justice Hedges and
Justices Yates, Anderson, Frost, Seymore, Brown, Boyce, Sullivan, and
Christopher. 
(Frost, J. concurring and dissenting) (Boyce, J.
joins).
(Boyce, J., concurring and dissenting) (Hedges, C.J.,
Anderson, J., and Frost, J. join).